Employment Agreement on Chief Financial Officer Party A: China Yida Holding Company Official Representative: Minhua Chen Address: Five Four Road, No. 111, Yifa Building, 28th Floor,Fuzhou, Fujian China Party B: Alfred Chung-Chieh Ying Passport Number: E1008960 Address: Flat 53C, Tower 6, Harbour Green, 8 Sham Mong Street, Tai Kok Tsui,Kowloon, Hong Kong Party A has the intent to employ Party B as the Chief Financial Officer (“CFO”) for China Yida Holding Co., a publicly trading company in the U.S. (the “Company”).Party B has agreed to accept this offer. In consideration of mutual promises, good faith and long-term cooperation, Party A and Party B (individually, “Party” and collectively, “Parties”), through friendly negotiation, hereby agree as follows: 1.Term of Employment Party A employs Party B as the CFO of the Company for a five-year term commencing on the signing of this Employment Agreement (the “Agreement”) by both Parties. The five-year term of employment is on a continuous basis and cannot be terminated without cause. 2.Employment Salary Within the term of employment, Party A shall pay Party B at a salary rate as follows: Party A shall pay Party B an annual salary equivalent to One Million RMB (¥1,000,000). 3.Obligations of the Parties Party A is obligated to (i) cooperate with and assist Party B with best efforts.The specific terms of this obligation will be negotiated and agreed upon by theParties in a separate agreement, (ii) pay Party B salaries on a monthly basis pursuant to Section 2 of this Agreement, and (iii)keep all information related to this Agreement confidential.Without the approval of Party B, Party A cannot disclose any information related to this Agreement to a third party. Party B’s Obligations: (i) Within the term of the employment, Party B shall serve as the CFO of the Company, and shall not accept any offer for any position, part-time or full-time, from any companies, units, organizations, and operating entities. (ii) Party B shall comprehensively and timely perform his duties as the CFO of the Company in accordance with this Agreement. (iii)Party B shall keep all information related to this Agreement confidential.Without the approval of Party A, Party B cannot disclose any information related to this Agreement to a third party. 4.Breach of Contract In the event that any Party fails to fulfill the duties or improperly fulfills the duties in accordance with the terms of this Agreement, or violates any of the terms in this Agreement, the Party is considered to have breached this Agreement. The breaching Party shall be responsible for all actual damages caused to the other Party. 5.Applicable Laws This Agreement is bound by the laws of the People’s Republic of China.In the event that the Parties cannot settle their disputes through negotiation, any Party can file lawsuits in the Intermediate People’s Court where Party A resides. 6.Supplemental Provisions 6.1Any unsettled terms in this Agreement will be resolved by the Parties in a supplemental agreement. The supplementary agreement will become a part of this agreement. 6.2 This Agreement will be effective upon the signing of both Party A and Party B. This Agreement has two copies, with Party A and Party B each holding a copy. Party A Party B Legal Representative: (or Authorized person) Signature: Signature: Date: September 16, 2008 Date: September 16, 2008
